Citation Nr: 1425425	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  06-15 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder.

2.  Entitlement to service connection for a right elbow disorder.

3.  Entitlement to service connection for a left elbow disorder.

4.  Entitlement to a disability rating for diabetes mellitus in excess of 20 percent.  

5.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

6.  Entitlement to a disability rating in excess of 10 percent for a disability of the thoracolumbar spine.  


REPRESENTATION

Appellant (the Veteran) is represented by: John S. Berry, Attorney


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active duty service with the Navy from January 1975 to May 1977, and from July 1980 to February 1985.  He also had active duty service in the Coast Guard from September 2001 to March 2004.  

This appeal comes now before the Board of Veterans' Appeals (Board) from an Order of the United States Court of Appeals for Veterans' Claims (Veterans' Court).  The appeal originates from a June 2009 rating decision of the RO in Jackson, Mississippi.

In a decision dated in September 2011, the Board denied service connection for right and left elbow disorders and a left shoulder disorder.  The Veteran appealed that decision to the Veterans' Court.  In a memorandum decision dated in February 2013, the Veterans' Court vacated that portion of the Board's decision denying these benefits, and remanded the issues back to the Board.  The Veterans' Court affirmed the Board's decision with respect to the other issues adjudicated in the September 2011 decision, including the denial of service connection for a right shoulder disability.  

In September 2011, the Board also remanded the issues of entitlement to service connection for a psychiatric disorder and sleep apnea, entitlement to an increased disability rating for a lipoma tumor on the spine, and entitlement to a total disability rating based on unemployability due to service-connected disability.  Those issues are not the subject of Veterans' Court action as no decision has yet been rendered by the Board.  To date, the RO has not completed development on those claims.  They will be addressed in a separate Board decision once development has been completed and if the benefits are not fully granted by the RO.  

In a January 2013 rating decision, the RO denied a rating in excess of 20 percent for right lower extremity peripheral neuropathy, a rating in excess of 20 percent for left lower extremity peripheral neuropathy, a rating in excess of 10 percent for right upper extremity peripheral neuropathy, and a rating in excess of 10 percent for left upper extremity peripheral neuropathy.  The RO also denied service connection for erectile dysfunction and urinary frequency.  The Veteran disagreed with the January 2013 rating decision.  According to the RO's records, a statement of the case was issued in April 2014; however, to date, the appeal has not been perfected.  Therefore, the Board does not have jurisdiction over those issues.

In August 2013, the Veteran submitted a VA Form 21-4142 on which he identified records from Deaconess Home Care.  The Veteran noted that these records demonstrate weakness of the elbows and shoulders.  The RO obtained those records in October 2013, but did not issue a supplemental statement of the case.  Along with the 21-4142, the Veteran submitted 90-day response letter checking the box "I am submitting on behalf of the appellant, the enclosed argument and/or evidence.  Please remand (send back) the appellant's case to the AOJ for review of this newly submitted evidence."  The Board has reviewed this evidence and finds that it is not pertinent to any matter before the Board.  The pertinent questions in this appeal involve the etiology of the Veteran's current bilateral elbow and left shoulder disabilities.  These records do not address these questions and do not discuss the claimed disabilities in any detail.  Accordingly, the criteria for issuance of a supplemental statement of the case by the RO are not met notwithstanding the Veteran's request to have the appeal remanded for consideration of this evidence.  See 38 C.F.R. § 19.31(b)(1) (the agency of original jurisdiction (AOJ) will furnish a supplemental statement of the case if the AOJ receives additional pertinent evidence after a statement of the case or the most recent supplemental statement of the case has been issued).

The Board also notes that, in April 2014, the Veteran's attorney filed a response to a February 2014 specialist's opinion obtained by the Board and requested additional time to respond by obtaining a private opinion.  The attorney did not specify how much time he was requesting.  As more than 30 days have expired since the receipt of this request without submission of additional evidence or a request for a specific additional extension period, the Board finds no basis for further delay and will proceed with adjudication of the appeal.  

In reviewing this case the Board has not only reviewed the physical claims file, but has also reviewed the electronic file on the Virtual VA and VBMS systems to insure a total review of the evidence.  

The issues of entitlement to service connection for COPD, entitlement to a disability rating in excess of 20 percent for diabetes mellitus, and entitlement to a disability rating in excess of 10 percent for a lumbar spine disability are addressed in the REMAND below and are therein REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  A current left shoulder disability is not etiologically related to service.  

2.  A current right elbow disability is not etiologically related to service.  

3.  A current left elbow disability is not etiologically related to service.  


CONCLUSIONS OF LAW

1.  A left shoulder disability was not incurred in service; arthritis is not presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

2.  A right elbow disability was not incurred in service; arthritis is not presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

3.  A left elbow disability was not incurred in service; arthritis is not presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for a left shoulder disability and for bilateral elbow disabilities on the basis that they are related to injuries to the left shoulder he incurred in service.  The Board has previously denied each claim.  The Veterans' Court remanded these matters in order for the Board to address certain specific evidence.  This evidence specified by the Veterans' Court includes (1) a February 1981 (in-service) report of medical history on which the Veteran reported a history of "Arthritis, Rheumatism, or Bursitis," as well as a history of a painful or trick shoulder or elbow; (2) September 2005 and September 2006 (post-service) private treatment records noting degenerative changes of the shoulders; and (3) a March 2010 private MRI report noting "abnormal AC joint fluid present with mild marrow edema on both sides of the AC joint, which may represent posttraumatic arthritic changes." 

In response to the concerns raised by the Veterans' Court, the Board obtained an opinion from a VA specialist in February 2014.  Regarding the left shoulder, the specialist addressed in detail the evidence during service and after service, including the specific evidence identified by Veterans' Court, and reached the medical conclusion that "[i]t is more likely than not (there is a greater than 50% probability) that the Veteran's currently diagnosed left shoulder disability was not incurred in and was not the result of any incident to his active service" (emphasis in original).  

In addressing a February 1975 treatment record, the specialist noted that the Veteran was diagnosed with a left shoulder sprain after a fall.  The specialist found nothing in the Veteran's record to indicate that he had any further left shoulder pain or any other left shoulder problem over the subsequent 5-year period.  The specialist questioned the February 1975 diagnosis of sprain, noting that there were no clinical findings in his history or physical examination to substantiate the diagnosis.  He opined that a contusion would seem a more likely diagnosis.  Nonetheless, the specialist found that there are no long-term sequelae known to occur from either a contusion or sprain of the type the Veteran incurred in February 1975, and no reason to believe based on current medical knowledge that the Veteran developed subsequent left shoulder symptoms or problems as a result of his injury in 1975.  

In addressing a February 1980 record of multiple stab wounds incurred by the Veteran, including one to the left shoulder, the specialist noted that there was no indication from the Veteran's records that he required further evaluation or treatment for this problem, or for previously documented problems, for the subsequent 25 years.  As a result, there was no reason to believe, based on current medical knowledge, that the Veteran developed left shoulder symptoms or problems as a result of this stab wound.  

In addressing the February 1981 report of medical history cited by the Veterans' Court, the specialist noted that there was only specific mention of occasional right shoulder stiffness on the report.  The Board notes that, while the Veteran checked the boxes indicating a history of arthritis, rheumatism, or bursitis, and painful or trick shoulder or elbow, in the comment section pertaining to this particular section (11), the examiner wrote that there was a strong family history of arthritis.  This implies that the Veteran's report may not have been a personal history, but a family history.  This reading is consistent with the contemporaneous examination report dated February 4, 1981, which contains a similar notation, "strong family hx rheumatoid arthritis," but includes normal clinical findings for the upper extremities, indicating that arthritis was not present at the time of the examination.  

The Board finds that the February 1981 report of medical history is inconclusive as to whether the Veteran was reporting a personal history of family history.  However, the concurrent report of physical examination is conclusive in finding no disability at that time.  The Board attaches greater probative weight to the examination report than to the report of medical history.

In addressing a March 1983 ER record in which, after falling while drunk, the Veteran reported a dislocated left shoulder, the VA specialist noted that, notwithstanding the Veteran's assertion, physical examination and X-rays at the time demonstrated no dislocation, fracture, or other significant injury.  The VA specialist also noted that the physical examination of the left shoulder showed the same findings as for the right shoulder, which was not claimed to have been injured at that time.  

The VA specialist noted that the findings and examination did not support the diagnosis of muscle strain, rendered at the time, and that a soft tissue contusion was a more likely diagnosis.  However, he found that, either way, there was nothing in the Veteran's record to indicate that he had any further left shoulder pain or any other left shoulder problem over the subsequent 10-15 year period.  The specialist noted that there are no long-term sequelae known to occur as a result of either a shoulder contusion or muscle strain of the type that the Veteran incurred in March 1983, and there is no reason to believe, based on current medical knowledge, that the Veteran developed subsequent left shoulder symptoms or problems as a result of his left shoulder injury in March 1983.  

In addressing a February 2002 record pertaining to complaints of radiating pain to the shoulders, the specialist noted that this involved a cervical spine problem, and that there is no suggestion or indication in the evaluation that the Veteran actually had symptoms originating from the shoulder nor was there a diagnosis of a specific shoulder problem.  He also noted that subsequent CT and MR scans demonstrated no identifiable etiology for the radiating pain other than cervical spine arthritis.  He concluded that there is no reason to believe that the Veteran's shoulder pain at that point in time was related in any way to his previous shoulder symptoms, experienced some 20-25 years earlier.  Instead there is every reason to believe that the Veteran's shoulder pain was referred from his cervical osteoarthritis.  

In addressing a July 2004 report, at which time the Veteran was evaluated for symptoms of left shoulder pain, chest tightness, and pressure, the VA specialist noted that the Veteran's complaints were exertional in nature, such as with mowing the lawn, and were associated with shortness of breath.  According to the specialist, these are symptoms that would be highly suggestive of pain due to cardiac disease.  The Veteran gave a history of having had these symptoms periodically over the past 6-7 years and these symptoms were the reason for his previous cardiac evaluation and catheterization in 1999.  At the time of his evaluation in July 2004, the Veteran gave a history of having episodes of left shoulder pain associated with significant dyspnea on exertion, lasting 3-4 minutes and eventually resolving with rest.  The physicians evaluating the Veteran in July 2004 believed that the description of his symptoms represented a worsening of the Veteran's cardiac status since his previous evaluation.  According to the specialist, there is no indication that any of the medical personnel evaluating the Veteran at that time believed that his left shoulder pain represented a problems originating with this shoulder as opposed to the shoulder pain being referred pain from a cardiac origin and there were no findings on the subsequent work up for cardiac disease to change that opinion.  

In addressing the September 2005 record cited by the Veterans' Court, the VA specialist noted that a bone scan was conducted with a pre-test diagnosis of arthritis of the right ankle, foot, knee, shoulder, and neck pain, and that a bone scan demonstrated a mild increase in radionucleotide uptake that would indicate early arthritis in the shoulders, in one of his feet, and in one of his knees.  The specialist commented that, for a 53 year old with a strong family history of arthritis and with symptoms in his shoulders, his right ankle, foot, knee, and neck, that suggested a diagnosis of arthritis to the physicians caring for him, the most likely diagnosis of his multiple joint symptoms (and in particular, of his shoulder symptoms) would be arthritis.  The specialist noted that there was no reason to believe based on current medical knowledge that the Veteran's early shoulder arthritis demonstrated on the bone scan in September 2005 was in any way related to shoulder injuries or problems incurred 25-30 years previously.

In addressing the September 2006 record cited by the Veterans' Court, the VA specialist noted that the Veteran had a chest X-ray to rule out a myocardial infarction, and the X-ray demonstrated some degenerative changes of the shoulders without further description of the changes actually observed by the radiologist; however, the term degenerative changes is essentially interchangeable with osteoarthritis.  The specialist commented that this radiographic appearance would be a very common one that would be expected to be present on chest X-rays of a large proportion of men over the age of 50, even if they demonstrated no shoulder symptoms.  According to the specialist, for this Veteran with a strong family history of arthritis, there can be little doubt that the degenerative changes seen on chest X-ray represented some shoulder osteoarthritis.  However, there is no basis in current medical knowledge to support any assertion that the type of shoulder injuries the Veteran incurred between 1975 and 1983, which consisted of a strain, sprain, or contusion to the left shoulder could be related to the Veteran developing osteoarthritis of his left shoulder 20-25 years later.  Nor could the occurrence of those injuries in any way represent a more persuasive explanation of the Veteran's shoulder arthritis than his acknowledged strong family history of arthritis, which undoubtedly influenced the fact that the Veteran had developed arthritis in multiple other joints.  

Regarding the September 2010 MRI cited by the Veterans' Court, showing osteoarthritis of the acromioclavicular joint and some rotator cuff tendonitis, the VA specialist commented that there is abundant evidence in the experience of orthopedic surgeons and in the orthopedic medical literature that these MRI scan findings are not only quite common in men of the Veteran's age, but that in 50 percent of men over 50 years of age who have never complained of shoulder pain at all such MRI scan changes will be demonstrated.  According to the specialist, these MRI scan changes are considered age-related or wear and tear changes cannot in any way be associated with the Veteran's left shoulder sprains or strains or contusions that were reported between 1975 and 1983, given our present state of medical knowledge.  

The Board finds that the February 2014 opinion of the VA specialist directly addresses the pertinent evidence regarding the claimed left shoulder disability and specifically addresses the evidence cited by the Veterans' Court in its memorandum decision.  The opinion is conclusively stated and is supported by a detailed rationale, which is grounded in the Veteran's medical history and accepted medical principles discussed by the specialist.  For these reasons, the Board attaches significant probative weight to this opinion.  

As found in the Board's prior vacated decision, and as discussed by the VA specialist, the Veteran's service treatment records reflect only treatment for sprains and/or strains in service.  While a reserve service report of medical history dated in August 1994 shows that he Veteran reported a history of left shoulder dislocation, this conflicts with the clinical findings recorded at the time, which showed no dislocation.  While the Veteran is competent to report his symptoms, he does not possess the medical knowledge to determine whether his symptoms are due to a joint dislocation.  The Board attaches greater weight to the examination results than to the Veteran's assertion on the report of medical history.

Also supportive of the opinion of the VA specialist, an opinion was obtained by a VA examiner in January 2009.  That examination report reflects that the Veteran reported injuring his left shoulder in 1975, and that he had continued intermittent symptoms after that.  The diagnosis was left shoulder acromioclavicular joint arthritis.  The examiner indicated that the Veteran had injured the left shoulder in March 1983, but objective findings and X-rays were normal; he had been treated conservatively; and there was no further documentation regarding the left shoulder; no further complaints; no further evaluation; and no further treatment of the left shoulder.  The examiner concluded that there had been no continuity of care or chronicity of injury.  Similar to the February 2014 opinion, the January 2009 examiner concluded that the Veteran's osteoarthritis was a process of natural aging, and was less likely as not caused by or a result of active service.

Having carefully considered the Veteran's claim in light of the record and the applicable law, the Board finds that a preponderance of the evidence is against the asserted relationship between a current disability of the left shoulder and an injury or disease in service.

As with the February 2014 opinion, the January 2009 opinion is accorded significant probative weight as it was stated conclusively, is based upon a complete review of the Veteran's claims file, to include the Veteran's lay statements, and is supported by a detailed rationale that is grounded in the evidence and accepted medical principles.  To the extent that the January 2009 opinion does not address all of the records cited by the Veterans' Court, this deficiency has been cured by the February 2014 opinion which addresses these records in detail.  Significantly, there is no medical opinion that purports to relate a left shoulder disability to service.  

The Board recognizes the Veteran's contentions that he has had continuous symptoms associated with his left shoulder since his period of active service.  However, the chronicity and continuity of symptomatology provisions pertaining to arthritis require a notation of the disease during service.  Here, there was no notation of arthritis during service.  There was a notation of a strong family history of arthritis during service; however, contemporaneous clinical examination findings demonstrate that arthritis was never found during service and did not become manifest within a year of service separation.  Moreover, the review and evaluation of the service records by the VA specialist provides strong evidence that arthritis was not present at any time during service.  

While the Veteran is competent to relate his symptoms, such as pain, establishing the etiology of a disease such as arthritis is not capable of lay observation, but requires medical knowledge.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

For the reasons and bases provided above, the Board concludes that service connection for a left shoulder disability is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Regarding the elbows, the VA specialist in February 2014 also reviewed the record and commented specifically on evidence he deemed relevant to those issues.  In addressing an April 1977 record of an in-service elbow injury, the specialist noted that there was no indication as to which elbow was injured at that time, no indication of the mechanism of injury, no indication as to whether the Veteran had any symptoms related to the elbow injury and no indication that the Veteran needed any subsequent treatment for the injury.  There was also no indication from the Veteran's records that he had any subsequent elbow symptoms or required any medical evaluation or treatment for elbow pain during the subsequent 25 years.  As a result, there was no reason to believe, based on current medical knowledge, that the Veteran developed subsequent elbow symptoms or elbow problems as a result of this elbow injury.  

In addressing a June 2002 record in which the Veteran complained of intermittent arm numbness, mostly when sleeping, as well as numbness and tingling from the elbows distally, and numbness in the fingers of both hands when doing hand related activities, the VA specialist noted that there was no physical or neurological examination of the Veteran's arms, elbows, or hands, and no diagnosis was provided.  Moreover, a nerve conduction study was performed of the type typically used to evaluate a patient thought to have a carpal tunnel syndrome.  The specialist found no indication in the medical record that the development of these symptoms (numbness and tingling in both elbows, arms and hands) was related to any service-related activity in which the Veteran has engaged nor is there any indication that the Veteran was subsequently evaluated or treated for these complaints over the subsequent 7-8 years.  The specialist concluded that there was no reason to believe, based on current medical knowledge, that the Veteran's symptoms of numbness and tinging in his arms (from his elbows distally to his hands) had anything to do with the injuries that the Veteran incurred to his left shoulder 25-30 years previously.

The Board notes regarding this in-service evaluation that service connection is already in effect for peripheral neuropathy of the upper extremities.  Therefore, the Board construes the current claim and appeal as not encompassing neurological disorders, but as focused on the musculoskeletal system pertinent to the elbow joints.  

In addressing a June 2004 report (2 months after service separation) for treatment of complaint of left elbow pain, the VA specialist noted that the pain had first developed three weeks previously and, about a week later, the Veteran and an injection with a steroid medication and lidocaine.  The Veteran's elbow symptoms had resolved following the injection and he was diagnosed as having tendonitis.  The specialist noted that the tendonitis was not described in any detail but the history and location at the elbow would be typical of the tendonitis associated with so called tennis elbow.  According to the specialist, there was no indication in the medical records that the development of these symptoms of left elbow tendonitis was related to any service-related activity in which the Veteran was engaged nor is there any indication that the Veteran was subsequently evaluated or treated for these complaints over the subsequent 5-6 years.  In addition, there was no medical basis for believing that the Veteran's symptoms of left elbow tendonitis had anything to do with the injuries he incurred to his left shoulder 25-30 years previously.  

The Board would add to this discussion that tendonitis is not entitled to any presumption of service connection.  The Veteran's description of onset of pain 3 weeks prior to treatment places the onset of tendonitis after service.  The Board also notes that there is no current diagnosis of elbow tendonitis.

The VA specialist also noted that the Veteran gave a history of pain that radiated from his shoulder blade to his arm but indicated that it was the same type of pain for which he had been worked up for cardiac ischemia in about 1999.  His evaluation at that time involved a cardiac catheterization at a civilian hospital and those results were not available for review by the VA specialist; however, the specialist noted that the Veteran related the results of that catheterization to the military physicians who were evaluating the Veteran in July of 2004 for cardiac symptoms.  The catheterization showed that the Veteran had non-obstructive two-vessel coronary artery disease.  It seemed evident to the VA specialist from the Veteran's description of his symptoms that the symptoms he described were the same as he had previously when his civilian physicians diagnosed the pain radiating from his left shoulder to his left arm as being due to cardiac ischemia.  The specialist concluded that there is no reason to believe, based on current medical knowledge, that the Veteran's pain radiating from the shoulder to he left arm in June of 2004 was related to the left shoulder injuries or problems that he incurred 25-30 years previously.  

The Board finds that the February 2014 opinion of the VA specialist directly addresses the pertinent evidence regarding the claimed elbow disabilities and specifically addresses the evidence cited by the Veterans' Court in its memorandum decision.  The opinion is conclusively stated and is supported by a detailed rationale, which is grounded in the Veteran's medical history and accepted medical principles discussed by the specialist.  For these reasons, the Board attaches significant probative weight to this opinion.  There is no medical opinion that purports to relate a current disability of the elbows to service.

As found in the Board's prior vacated decision, and as discussed by the VA specialist, the Veteran's service treatment records reflect no treatment for an injury or disease of either elbow in service.  Reports of medical examination dated in November 1974, May 1977, June 1980, February 1981, January 1985, February 1990, January 1991, August 1994, December 2000, and April 2002, each show that clinical evaluation of the upper extremities was normal.  A Disability Evaluation Board Report dated in December 2002 revealed no abnormalities of either elbow.

Also supportive of the VA specialist's opinion is the opinion of a VA joints examiner contained in the report dated in May 2009.  At that time, the Veteran asserted that he had current arthritis of the elbows that was manifested as a result of his period of active service.  He described that he had no history of an injury incident, but rather that there had been a slow, insidious onset, which he believed occurred in 1983.  He noted he had been seen by a corpsman, who had indicated that he may have had osteoarthritis.  He indicated that he had a very gradual progression of discomfort since that time.  X-rays of the elbows revealed mild symmetrical degenerative joint disease.  The diagnosis was right and left elbow condition.  The examiner indicated that service treatment records were negative for chronicity or continuity of care, therefore, the right and left elbow disorders were not caused by or a result of active service.

Having carefully considered the Veteran's claim in light of the record and the applicable law, the Board finds that a preponderance of the evidence is against the asserted relationship between a current disability of the elbows and service.  

The Board recognizes the Veteran's contentions that he has had continuous symptoms associated with his elbows since his period of active service.  However, the chronicity and continuity of symptomatology provisions pertaining to arthritis require a notation of the disease during service.  Here, there was no notation of arthritis during service.  There was a notation of a strong family history of arthritis during service; however, contemporaneous clinical examination findings demonstrate that arthritis was never found during service and did not become manifest within a year of service separation.  Moreover, the review and evaluation of the service records by the VA specialist provides strong evidence that arthritis was not present at any time during service.  

While the Veteran is competent to relate his symptoms, such as pain, establishing the etiology of a disease such as arthritis is not capable of lay observation, but requires medical knowledge.  See Kahana, 24 Vet. App. at 435; Jandreau, 492 F.3d at 1377.  Here, the opinions of medical professionals weigh decidedly against a relationship between current arthritis of the elbows or other chronic disability of the elbows and service.  

For the reasons and bases provided above, the Board concludes that service connection for a bilateral elbow disability is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

The Veteran's attorney has made several assertions regarding the February 2014 VA opinion, which the Board will now address.  He has asserted that the "competency of [the] examiner to determine the etiology of [the] Veteran's current left shoulder disability is questionable."  However, the attorney provided no description that addresses the competence of the VA specialist, i.e., suggesting that he did not have the knowledge and training necessary to render a medical opinion.  Rather, the attorney's argument appeared focused on the specialist's finding that no clinical findings in the Veteran's history or physical examination substantiate the February 1975 diagnosis of shoulder sprain, and that a contusion would be the more likely diagnosis due to a lack of long-term sequelae.  

The attorney further asserted that, in reaching this conclusion, the specialist failed to consider the Veteran's current disability and that the Veteran sought treatment for his left shoulder in 1983 as a result of a fall.  However, the Board's review of the February 2014 opinion reveals the opposite.  Indeed, there is an entire paragraph devoted to the 1983 episode involving the shoulder.  The concluding paragraph did not make specific reference to any particular date or injury, but clearly was based on all the evidence analyzed by the specialist.

The Board notes that the heart of this dispute is the specialist's conclusion, not his competence.  The question of whether the Veteran's current disability is a long-term sequela of the 1975 injury is precisely the question being asked of the specialist.  For the specialist to reach a conclusion contrary to that of the Veteran does not suggest incompetence.  The examiner discussed the 1975 injury and explained his reasons for finding that the current disability is not related to service.  

Regarding the specialist's finding that a contusion was the more likely diagnosis, a review of the opinion clearly demonstrates that the VA specialist ultimately attached no particular significance to the distinction cited by the attorney.  He concluded that there are no long-term sequelae known to occur from either a contusion or sprain of the type the Veteran incurred in February 1975.  In other words, this is a distinction without a difference.  

For VA purposes, competent medical evidence is defined as evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements or opinions.  38 C.F.R. § 3.159(a)(2).  The attorney has made no assertion regarding the medical specialist's education, training, or experience that would lead to a reasonable conclusion that the specialist lacks competence regarding the matters at issue.  

The attorney also asserted that the examiner did not consider whether or not the Veteran's currently diagnosed disability, which he solely attributes to age, has been aggravated or influenced by his past, in-service trauma.  The Board notes that a medical finding that a disability was caused by age is inconsistent with a finding that, after having been caused by age, it was aggravated by an event that occurred decades before.  The assertion is not logically supportable, and the lack of such a discussion by the specialist does not detract from the adequacy of the opinion.  

The attorney has also asserted that, in arriving at his findings, the VA specialist observed a standard more stringent than permissible by law, and that the "examiner's" duty is to determine whether it is at least as likely as not that the Veteran's 1975 and 1983 injuries could be related to his present day disability, not whether the occurrence of these injuries could be a more persuasive explanation than Veteran's acknowledged strong family history of arthritis.  

The Board observes that an opinion such as the attorney has described, that an in-service injury "could be" related to a present day disability, would be legally insufficient to support a service connection claim.  The Veterans' Court has repeatedly and consistently rejected medical opinions raising only a possibility of medical nexus as being insufficient to establish nexus.  See McLendon v. Nicholson, 20 Vet. App. 79, 85 (2000); Beausoleil v. Brown, 8 Vet. App. 459 (1996) (general and inconclusive statement about the possibility of a link between current disability and service injury is insufficient); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

A medical professional's duty in providing an expert opinion is to provide an opinion that is conclusively stated, is based on an accurate factual premise, and is grounded in accepted medical principles.  The finding that one etiology is more likely than another does not suggest an improper legal standard.  It is the VA adjudicator's duty to apply the benefit of the doubt when the evidence is in equipoise.  

The Board acknowledges that it would have been improper for Board to ask the specialist to opine as to whether the asserted in-service etiology was more likely than a non-service etiology; however, the Board did not ask this.  Having been asked by the Board to opine as to whether the asserted in-service etiology was at least as likely as not, it was entirely proper for the specialist to opine that a non-service etiology was more likely than an in-service etiology.  

The Board acknowledges a particular phrase used by the VA specialist in addressing the September 2006 record cited by the Veterans' Court which leaves some confusion as to the level of certainty intended.  The VA specialist noted that the occurrence of the sprain or strain in service could not "in any way represent a more persuasive explanation of the Veteran's shoulder arthritis than his acknowledged strong family history of arthritis that undoubtedly influenced the fact that the Veteran had developed arthritis in multiple other joints."  If this were the specialist's only finding on the matter, this would at least raise a question for clarification from the examiner.  However, any medical opinion must be read in its entirety and in the context of all of the findings made in the opinion.  See Lee v. Brown, 10 Vet. App. 336 (1997) (an etiological opinion should be viewed in its full context, and not characterized solely by the medical professional's choice of words).

Here, to the extent that any ambiguity as to the level of certainty is raised by this particular passage, the Board finds that the context of the entire opinion demonstrates an adequate level of certainty on the part of the specialist.  In particular, the specialist's specific finding that "[i]t is more likely than not (there is a greater than 50% probability) that the Veteran's currently diagnosed left shoulder disability was not incurred in and was not the result of any incident to his active service."  The specialist clearly did not believe that one cause was as likely as the other.  He specifically found that the asserted in-service cause was not as likely as a non service related cause.  

The Veteran has not asserted that the notice provided to him in June 2008 under the Veterans Claims Assistance Act of 2000 (VCAA) is deficient in any way.  The RO obtained the Veteran's service treatment records, VA treatment records, and private treatment records identified by the Veteran, as well as records from the Social Security Administration.  

Regarding the service treatment records, the RO has noted that it could not obtain the Veteran's service separation examination report; however, the Veteran has asserted that a service separation was never conducted.  Nevertheless, when a portion of a veteran's service treatment records may be unavailable through no fault of his own, VA's duties to assist, to provide reasons and bases for its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule are heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  In this case, the Board has addressed each of the Veteran's contentions in detail and the RO has provided adequate assistance in obtaining evidence identified by the Veteran.  The Veteran has not identified additional outstanding evidence for which adequate efforts have not been made by VA.  Moreover, the Board has considered the benefit of the doubt rule regarding each claim and has found that a preponderance of the evidence is against each claim and that the rule is not applicable.  

The record includes two separate medical opinions regarding these claims, and the Board finds that these opinions are adequate to address the question of etiology.  Each examiner reviewed the evidence, provided a conclusive opinion, and provided a rationale that is consistent with the evidence and accepted medical principles.  While the Veteran's attorney has challenged the adequacy of the February 2014 opinion, as discussed above, the basis for this challenge is unpersuasive, and the Board finds the opinion to be adequate for purposes of determining the etiology of each of the claimed disabilities.  


ORDER

Service connection for a left shoulder disorder is denied.

Service connection for a right elbow disorder is denied.

Service connection for a left elbow disorder is denied.



REMAND

In a February 12, 2014 rating decision, the RO denied a rating in excess of 20 percent for diabetes mellitus and denied service connection for chronic obstructive pulmonary disease (COPD).  According to RO records, a notice of disagreement was received on March 4, 2014; however, no statement of the case has been issued.  In a June 11, 2013 rating decision the RO established an initial rating of 10 percent for degenerative disc disease and degenerative joint disease of the lumbar spine.  According to RO records, a notice of disagreement was received on July 22, 2013; however, no statement of the case has been prepared.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case regarding the June 2013 establishment of a 10 percent initial rating for the lumbar spine disability and the February 2014 denial of a rating in excess of 20 percent for diabetes mellitus and denial of service connection for COPD.  If the Veteran perfects an appeal regarding those issues, return those issues to the Board for further consideration.  

2.  Readjudicate the remanded claims.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examinations, as failure to do so may result in denial of the claims.  See 38 C.F.R. § 3.655 (2012).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


